PER CURIAM.
Order modified, so as to provide that the assessment of damages in this case be had at the trial term of the Supreme Court appointed to be held in the county of Steuben on the 14th day of November, 1904, and that either party may notice such assessment for the first day of said court; and, as so modified, the order is affirmed, without costs of this appeal to either party. Held that, in the exercise of sound discretion, the assessment of damages in this case should be had at a trial term of the Supreme Court, rather than before a sheriff’s jury.